Citation Nr: 0125738	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$22,440.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to July 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board notes that the veteran submitted a Financial Status 
Report in October 1998.  At that time he indicated that his 
total monthly income was $1272.00 and that of his wife was 
$184.00.  He indicated that his total expenses were $1442.00.  
He noted that his monthly income less expenses was $14.00.  
The Committee subsequently denied the veteran's request for a 
waiver, and the veteran submitted his Notice of Disagreement 
in March 2000.  A Statement of the Case was issued in April 
2000.  In June 2000, the veteran submitted a Financial Status 
Report indicating that his total combined monthly income was 
$1440.00, and his total monthly expenses totaled $1442.00.  
He noted a $2.00 negative balance when subtracting his 
monthly expenses from his combined monthly income.  The RO 
did not send the veteran a Supplemental Statement of the Case 
taking into account the June 2000 statement from the veteran 
regarding his financial status, and the claims folder 
includes no indication that the statement from the veteran 
was reviewed by the RO.  

As is provided in 38 C.F.R. § 19.31 (2001), a Supplemental 
Statement of the Case must be sent to the appellant "when 
additional pertinent evidence is received after a Statement 
of the Case or the most recent Supplemental Statement of the 
Case has been issued."

The procedures outlined in 38 C.F.R. § 19.31 are not 
optional. For this reason, this case must be returned to the 
RO for further development.  Accordingly, the case is 
REMANDED for the following action:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 2000 
as required.  

2. The RO must review the appellant's 
claim, taking into account all evidence 
added to the record since the RO's last 
review of the claim.

3. The RO should assure that the duty to 
assist was satisfied pursuant to the 
Veterans Claims Assistance Act of 2000 
(VCAA).  In the event that the claim on 
appeal is not resolved to the 
satisfaction of the appellant, he should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




